
	

113 S1157 IS: To reauthorize the Rivers of Steel National Heritage Area, the Lackawanna Valley National Heritage Area, the Delaware and Lehigh National Heritage Corridor, and the Schuylkill River Valley National Heritage Area.
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1157
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Rivers of Steel National Heritage
		  Area, the Lackawanna Valley National Heritage Area, the Delaware and Lehigh
		  National Heritage Corridor, and the Schuylkill River Valley National Heritage
		  Area.
	
	
		1.Reauthorization of National
			 Heritage Areas and Corridor
			(a)Rivers of Steel
			 National Heritage AreaSection 408 of the Steel Industry American
			 Heritage Area Act of 1996 (Public Law 104–333; 110 Stat. 4256; 127 Stat. 420)
			 is amended by striking 2013 and inserting
			 2023.
			(b)Lackawanna
			 Valley National Heritage AreaSection 108 of the Lackawanna
			 Valley National Heritage Area Act of 2000 (Public Law 106–278; 114 Stat. 818;
			 127 Stat. 420) is amended by striking 2013 and inserting
			 2023.
			(c)Delaware and
			 Lehigh National Heritage CorridorSection 12 of the Delaware and
			 Lehigh Navigation Canal National Heritage Corridor Act of 1988 (Public Law
			 100–692; 102 Stat. 4558; 112 Stat. 3260; 123 Stat. 1293; 127 Stat. 420) is
			 amended—
				(1)in subsection
			 (c)(1), by striking 2013 and inserting 2023;
			 and
				(2)in subsection
			 (d), by striking 2013 and inserting 2023.
				(d)Schuylkill
			 River Valley National Heritage AreaSection 209 of the Schuylkill
			 River Valley National Heritage Area Act (Public Law 106–278; 114 Stat. 824) is
			 amended by striking the date that is 15 years after the date of
			 enactment of this title and inserting September 30,
			 2023.
			
